—Appeal by the defendant from a judgment of the Supreme Court, Kings County *594(Firetog, J.), rendered. November 1, 2000, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record establishes that the defendant knowingly, intelligently, and voluntarily waived his right to appeal. Accordingly, he cannot now challenge the denial of his motion to dismiss the indictment on the ground that he was deprived of his statutory right to testify before the grand jury (see People v Nesbett, 255 AD2d 950 [1998]; People v Chappelle, 250 AD2d 878 [1998]; People v Addison, 196 AD2d 875 [1993]). In any event, by pleading guilty, the defendant waived any claim that he was denied his right to testify before the grand jury (see People v Standley, 269 AD2d 614 [2000]; People v Lyde, 247 AD2d 555 [1998]). Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.